


Exhibit 10.1
CAESARS INTERACTIVE ENTERTAINMENT, INC.
AMENDED AND RESTATED MANAGEMENT EQUITY INCENTIVE PLAN
(Amended and Restated as of October 23, 2015)
1.    Purpose of the Plan
The purpose of the Caesars Interactive Entertainment, Inc. Amended and Restated
Management Equity Incentive Plan (the “Plan”) is to promote the interests of the
Company and its Stockholders by providing the key Employees, directors, service
providers and consultants of the Company and its Affiliates with an appropriate
incentive to encourage them to continue in the employ of, or to continue to
provide direct services to, the Company or Affiliate and to improve the growth
and profitability of the Company. The Company’s Management Equity Incentive
Plan, originally effective on May 1, 2009, as amended as of February 9, 2012,
and as further amended as of September 28, 2013, is hereby further amended and
restated in its entirety as of October 23, 2015 (the “Effective Date”), to
increase the number of Shares which may be issued or transferred pursuant to
Grants under the Plan.
2.        Definitions
As used in this Plan, the following capitalized terms shall have the following
meanings:
(a)        “Affiliate” shall mean any direct or indirect subsidiary of the
Company.
(b)        “Board” shall mean the Board of Directors of the Company.
(c)        “Cause” shall mean, when used in connection with the termination of a
Participant’s Employment, (i) if the Participant has an effective employment
agreement with the Company or any Affiliate, the definition used in such
employment agreement, or (ii) if the Participant does not have an effective
employment agreement with the Company or any Affiliate, unless otherwise
provided in the Participant’s Grant Agreement, the termination of the
Participant’s Employment with the Company and all Affiliates on account of (A)
the willful failure of the Participant to perform substantially the
Participant’s duties with the Company (as described below) or to follow a lawful
reasonable directive from the Board (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Participant which specifically
identifies the manner in which the Company believes that the Participant has not
substantially performed the Participant’s duties or to follow a lawful
reasonable directive and the Participant is given a reasonable opportunity (not
to exceed 30 days) to cure any such failure to substantially perform, if
curable; (B) (1) any willful act of fraud, or embezzlement or theft by the
Participant, in each case, in connection with the Participant’s duties with the
Company or its Affiliates or in the course of the Participant’s employment with
or direct services to the Company or its Affiliates or (2) the Participant’s
admission in any court to, or conviction of, a felony; or (C) the Participant
being found unsuitable for or having a gaming license denied or revoked by the
gaming regulatory authorities in Arizona, California, Illinois, Indiana, Iowa,
Louisiana, Maryland, Mississippi, Missouri, Nevada, New Jersey, New York, North
Carolina, Ohio, Pennsylvania, the United Kingdom, Ontario, Egypt, Uruguay, South
Africa, or Alderney or any other applicable area in which the Company or an
Affiliate does business at the time of determination. For purposes of this
definition, no act or failure to act, on the part of the Participant, shall be
considered “willful” unless it is done, or omitted to be done, by the
Participant in bad faith and without reasonable belief that the Participant’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Participant in good faith and
in the best interests of the Company.
(d)        “Change in Control” shall mean the occurrence of any of the following
events after the Closing Date: (i) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all of the assets of the Company on a consolidated basis to any Person or group
of related persons for purposes of Section 13(d) of the Exchange Act (a
“Group”), together with any affiliates thereof, other than to the Majority
Stockholder or any ultimate parent entity of the Company or the Majority
Stockholder; (ii) the approval by the holders of the outstanding voting
securities of the Company of any plan or proposal for the liquidation or
dissolution of the Company; (iii) any Person or Group (other than the Majority
Stockholder or any ultimate parent entity of the Company or the Majority
Stockholder) shall become the beneficial owner (within the meaning of Section
13(d) of the Exchange Act), directly or indirectly, of common stock representing
more than 50% of the combined voting power of the Company entitled to vote
generally in the election of directors; (iv) the replacement of a majority of
the Board over a two-year period of the directors who constituted the Board at
the beginning of such period, and such replacement shall not have been approved
by a vote of at least a majority of the Board then still in office who either
were members of such Board at the beginning of such period or whose election as
a member of such Board was previously so approved or who were nominated by, or
designees of, the Majority Stockholder or any ultimate parent entity of the
Company or the Majority Stockholder; or (v) consummation of a merger,
consolidation or other transaction involving the Company following which the
Majority Stockholder or any ultimate parent entity of the Company or the
Majority Stockholder does not hold capital stock or other securities of the
surviving corporation (A) with voting power to elect a majority of the surviving
entity’s board of directors or (B) representing at least 50% of the equity
securities of the surviving entity. Notwithstanding the definition of “Change in
Control,” neither the consummation of any transaction by or with a Sisterco nor
any future acquisition of ownership interests or shares of Caesars Growth
Partners, LLC, Caesars Acquisition Company or any other Sisterco by CEC or any
subsidiary or Affiliate thereof shall constitute a “Change in Control” for
purposes of the Plan.
In addition, if a Change in Control constitutes a payment event with respect to
any portion of an Award which provides for the deferral of compensation and is
subject to Section 409A of the Code, the transaction or event described above
with respect to such Award (or portion thereof) must also constitute a “change
in control event,” as defined in Treasury Regulation §1.409A-3(i)(5) to the
extent required by Section 409A.
(e)        “Closing Date” shall mean May 1, 2009.
(f)        “Code” shall mean the Internal Revenue Code of 1986, as amended.
(g)        “Committee” shall mean the Compensation Committee of the Board, or
any other committee appointed by the Board to administer the Plan pursuant to
Section 3.
(h)        “Company” shall mean Caesars Interactive Entertainment, Inc., a
Delaware corporation, fka Harrah’s Interactive Entertainment, Inc.
(i)        “Competitor” shall mean any Person engaged in the online gaming
(including real money online gaming and/or play for fun gaming) business or any
related licensing, sponsorship and/or casino or poker gaming or similar
tournament business anywhere in the world at the time the relevant Participant’s
Employment with the Company and its Affiliates ends.
(j)        “Disability” shall mean (i) the Participant is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months or (ii) the
Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering Employees of the Company.
(k)        “Effective Date” shall have the meaning given to such term in Section
1 hereof.
(l)        “Eligible Employee” shall mean any Employee of the Company or any
Affiliate, or any director, service provider or consultant of the Company or any
Affiliate, who is selected by the Company’s Chief Executive Officer and is
reasonably acceptable to the Board or Committee.
(m)        “Employment” shall mean employment with or the provision of direct
services to the Company or any Affiliate, whether as an employee, director,
service provider or consultant to the Company or any Affiliate. “Employee” and
“Employed” shall have correlative meanings.
(n)        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
(o)        “Exercise Date” shall have the meaning set forth in Section 4.7
herein.
(p)        “Exercise Notice” shall have the meaning set forth in Section 4.7
herein.
(q)        “Exercise Price” shall mean the price that the Participant must pay
under the Option for each Share as determined by the Committee for each Grant
and initially specified in the Stock Option Grant Agreement, which shall be
equal to the Fair Market Value of a Share on the Grant Date, subject to any
adjustment that may be made following the Grant Date in accordance with the
Plan.
(r)        “Fair Market Value” shall mean, as of any date (i) prior to the
existence of a public market for the Shares, the value per Share determined
pursuant to a valuation made in good faith by the Board or the Committee or (ii)
on which a public market for the Shares exists, (A) the closing price on such
day of a Share as reported on the principal securities exchange on which Shares
are then listed or admitted to trading or (B) if not so reported, the average of
the closing bid and ask prices on such day as reported on the National
Association of Securities Dealers Automated Quotation System or (C) if not so
reported, as furnished by any member of the Financial Industry Regulatory
Authority (“FINRA”) selected by the Board. The Fair Market Value of a Share as
of any such date on which the applicable exchange or inter-dealer quotation
system through which trading in the Shares regularly occurs is closed shall be
the Fair Market Value determined pursuant to the preceding sentence as of the
immediately preceding date on which the Shares are traded, a bid and ask price
is reported or a trading price is reported by any member of FINRA selected by
the Board. In the event that the price of a Share shall not be so reported or
furnished, the Fair Market Value shall be determined by the Board in good faith
to reflect the fair market value of a Share and shall be determined in
accordance with the requirements of Section 409A of the Code.
(s)        “Good Reason” shall mean, without a Participant’s express written
consent:
(i)        a material diminution by the Company in the Participant’s annual base
salary, as the same may be increased from time to time, other than a reduction
in base salary that applies to a similarly situated class of employees of the
Company or its Affiliates; or
(ii)        with respect to a Participant that has an effective employment
agreement with the Company or its Affiliates, the definition used in such
agreement (if any) or, if not defined in such agreement, (A) any breach by the
Company of a material provision of the Participant’s employment agreement or (B)
if the employment agreement allows the Participant to terminate Employment for
Good Reason based on a material change in the geographic location or locations
at which the Participant is required to perform services for the Company and its
Affiliates, a material change in such geographic location or locations.
In order to invoke a termination for Good Reason, Participant must provide
written notice to the Company of the existence of one of the conditions
described in clauses (i) or (ii) within 30 days of the initial existence of the
condition and the Company shall have 30 days (the “Cure Period”) during which it
may remedy the condition. If the Company has failed to remedy the condition
constituting Good Reason during the Cure Period, then in order to invoke a
termination for Good Reason, the relevant Participant must terminate employment,
if at all, within 30 days following the Cure Period.
(t)        “Grant” shall mean a grant of an Option, Restricted Stock or
Restricted Stock Units under the Plan evidenced by a Grant Agreement.
(u)        “Grant Agreement” shall mean a Stock Option Grant Agreement, a
Restricted Stock Grant Agreement or a Restricted Stock Unit Grant Agreement.
(v)        “Grant Date” shall mean the Grant Date as defined in Section 4.2,
with respect to Options, Section 5.1, with respect to Restricted Stock, and
Section 6.1, with respect to Restricted Stock Units.
(w)        “Initial Public Offering” shall be deemed to occur on the effective
date of the first registration statement (other than (i) a registration relating
to an employee benefit plan or employee stock plan, a dividend reinvestment
plan, or a merger or a consolidation (including without limitation a
registration relating to an employee investment or rollover opportunity or
participation in this Plan), (ii) a registration incidental to an issuance of
securities under Rule 144A, (iii) a registration on Form S-4 or any successor
form, or (iv) a registration on Form S-8 or any successor form) filed to
register at least 10% of the total then-outstanding equity interests in the
Company under the Securities Act.
(x)         “Majority Stockholder” means (i) prior to the consummation of the
Sisterco transaction, HIE Holdings, Inc. or an Affiliate thereof and (ii)
following the consummation of the Sisterco transaction, Caesars Growth Partners,
LLC.
(y)        “Management Investor Rights Agreement” shall mean the Management
Investor Rights Agreement, substantially in the form attached hereto as Exhibit
D, as amended from time to time, or such other Stockholders’ agreement as may be
entered into between the Company and any Participant.
(z)        “Option” shall mean the option to purchase Shares granted to any
Participant under the Plan.
(aa)        “Participant” shall mean an Eligible Employee to whom a Grant under
the Plan has been made, and, where applicable, shall include Permitted
Transferees.
(bb)        “Permitted Transferee” shall have the meaning set forth in Section
7.1.
(cc)        “Person” means an individual, partnership, corporation, limited
liability company, unincorporated organization, trust or joint venture, or a
governmental agency or political subdivision thereof.
(dd)        “Qualifying Termination” shall mean, with respect to a Participant,
(i) a termination of such Participant’s Employment due to death or Disability or
(ii) by the Company without Cause or by the Participant for Good Reason, in each
case within the one-year period following a Change in Control.
(ee)        “Restricted Stock” shall mean Shares granted under Section 5 of this
Plan that are subject to certain restrictions and may be subject to risk of
forfeiture or repurchase.
(ff)        “Restricted Stock Grant Agreement” shall mean an agreement,
substantially in the form attached hereto as Exhibit B, entered into by each
Participant and the Company evidencing the Grant of shares of Restricted Stock
pursuant to the Plan, provided the Committee may make such changes to the form
of Restricted Stock Grant Agreement for any particular Grant as the Committee
may determine pursuant to its powers set forth in Section 3.1(c) of the Plan.
(gg)        “Restricted Stock Units” shall mean the right to receive Shares or
cash granted under Section 6 of this Plan.    
(hh)        “Restricted Stock Unit Grant Agreement” shall mean an agreement,
substantially in the form attached hereto as Exhibit C, entered into by each
Participant and the Company evidencing the Grant of Restricted Stock Units
pursuant to the Plan, provided the Committee may make such changes to the form
of Restricted Stock Unit Grant Agreement for any particular Grant as the
Committee may determine pursuant to its powers set forth in Section 3.1(c) of
the Plan.
(ii)        “Retirement” shall mean, when used in connection with the
termination of a Participant’s Employment, a voluntary resignation of Employment
by the Participant that occurs on or after the first date on which the
Participant has (i) attained at least the age of 50, and when added to his
number of years of continuous service with the Company or its Affiliates
(including any period of salary continuation), his age and years of service
equals or exceed 65 or (ii) the date on which the Participant attains age 65.
(jj)        “Securities Act” shall mean the Securities Act of 1933, as amended.
(kk)        “Shares” shall mean common stock of the Company, $0.001 par value
per share.
(ll)        “Sisterco” means a Person (other than Caesars Entertainment
Corporation (“CEC”) or any of its controlled subsidiaries) in which CEC has a
direct or indirect beneficial economic interest and which (i) is directly or
indirectly controlled by one or more Persons that directly or indirectly control
CEC or any Affiliate or Affiliates of such Person or Persons, (ii) engages or
intends to engage primarily in the business of owning interests in gaming
businesses (including on-line) and/or gaming facilities operated or to be
operated by CEC or one of its controlled subsidiaries, or under a brand owned by
CEC or one of its controlled subsidiaries (or a derivative thereof), and (iii)
directly or indirectly owns an equity interest in the Company (or will own such
an equity interest after giving effect to a proposed transfer of such equity
interest).
(mm)    “Stockholder” shall mean any Person that properly holds one or more
Shares, regardless of whether such Shares were initially acquired from the
Company or by assignment from another Stockholder.
(nn)        “Stock Option Grant Agreement” shall mean an agreement,
substantially in the form attached hereto as Exhibit A, entered into by each
Participant and the Company evidencing the Grant of each Option pursuant to the
Plan, provided the Committee may make such changes to the form of Stock Option
Grant Agreement for any particular Grant as the Committee may determine pursuant
to its powers set forth in Section 3.1(c) of the Plan.
(oo)         “Transfer” shall mean any transfer, sale, assignment, hedge, gift,
testamentary transfer, pledge, hypothecation or other disposition of any
interest. “Transferee” and “Transferor” shall have correlative meanings.
(pp)        “Vesting Date” shall mean the date a Grant vests in whole or in part
as described in Sections 4, 5 and 6 herein.
3.        Administration of the Plan
The Committee shall administer the Plan. In the absence of a Committee, the
Board shall function as the Committee for all purposes under the Plan, and to
the extent that the Board so acts, references in the Plan to the Committee shall
refer to the Board as applicable. In addition, the Committee, in its discretion,
may delegate its authority to make Grants to an officer or committee of officers
of the Company, subject to applicable law and reasonable limits and guidelines
established by the Committee at the time of such delegation.
3.1        Powers of the Committee. In addition to the other powers granted to
the Committee under the Plan, the Committee shall have the power: (a) to approve
(in accordance with a “reasonably acceptable” standard) those Eligible Employees
selected by the Chief Executive Officer of the Company to whom Grants shall be
made; (b) to determine the time or times when Grants shall be made and to
determine the number of Shares subject to each such Grant; (c) to prescribe the
form of and terms and conditions of any instrument evidencing a Grant, so long
as such terms and conditions are not otherwise inconsistent with the terms of
the Plan; (d) to adopt, amend and rescind such rules and regulations as, in its
opinion, may be advisable for the administration of the Plan; (e) to construe
and interpret in good faith the Plan, such rules and regulations and the
instruments evidencing Grants; and (f) to make all other determinations
necessary or advisable for the administration of the Plan.
3.2        Determinations of the Committee. Any Grant, determination,
interpretation, prescription or other act of the Committee shall be final and
conclusively binding upon all Persons.
3.3        Indemnification of the Committee. No member of the Committee nor the
Majority Stockholder or its employees, partners, directors or associates shall
be liable for any action or determination made in good faith with respect to the
Plan or any Grant. To the full extent permitted by law, the Company shall
indemnify and hold harmless each Person made or threatened to be made a party to
any civil or criminal action or proceeding by reason of the fact that such
Person, or such Person’s testator or intestate, is or was a member of the
Committee or is or was the Majority Stockholder or an employee, partner,
director or associate thereof, to the extent such criminal or civil action or
proceeding relates to the Plan.
3.4        Compliance with Applicable Law; Securities Matters; Effectiveness of
Option Exercise. The Company shall be under no obligation to effect the
registration pursuant to the Securities Act of any Shares to be issued hereunder
or to effect similar compliance under any state or non-U.S. laws.
Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates evidencing the Shares pursuant to
the exercise, vesting or distribution of any Grant unless and until the
Committee has determined, with advice of counsel, that the issuance and delivery
of such certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the Shares are listed or traded. In addition to the terms and conditions
provided herein, the Committee may require that a Participant make such
reasonable covenants, agreements and representations as the Committee, in its
good faith discretion, deems advisable in order to comply with any such laws,
regulations or requirements. The Company may, in its sole discretion, defer the
effectiveness of the exercise, vesting or distribution of any Grant or the
issuance or transfer of the Shares pursuant to any Grant pending or to ensure
compliance under federal, state or non-U.S. securities laws. The Company shall
use commercially reasonable efforts to comply with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any exchange on which the Shares are listed or traded to facilitate the
exercise, vesting and distribution of Grants pursuant to such Grants. The
Company shall inform the Participant in writing of its decision to defer the
effectiveness of the exercise, vesting and distribution of Grants or the
issuance or transfer of the Shares pursuant thereto. During the period that the
effectiveness of the exercise of an Option has been deferred, the Participant
may, by written notice, withdraw such exercise and obtain the refund of any
amount paid with respect thereto.
3.5        Foreign Holders. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in countries other than the United
States in which the Company and its Affiliates operate or have Employees, or in
order to comply with the requirements of any foreign securities exchange, the
Committee, in its sole discretion, shall have the power and authority to: (a)
determine which Affiliates shall be covered by the Plan; (b) determine which
Eligible Employees outside the United States are eligible to participate in the
Plan; (c) modify the terms and conditions of any Grants to Eligible Employees
outside the United States to comply with applicable foreign laws or listing
requirements of any such foreign securities exchange; (d) establish subplans and
modify exercise procedures and other terms and procedures, to the extent such
actions may be necessary or advisable (any such subplans and/or modifications
shall be attached to the Plan as appendices); provided, however, that no such
subplans and/or modifications shall increase the share limitations contained in
Section 3.7; and (e) take any action, before or after a Grant is made, that it
deems advisable to obtain approval or comply with any necessary local
governmental regulatory exemptions or approvals or listing requirements of any
such foreign securities exchange. Notwithstanding the foregoing, the Committee
may not take any actions hereunder, and no Grants shall be made, that would
violate any applicable laws. For purposes of the Plan, all references to foreign
laws, rules, regulations or taxes shall be references to the laws, rules,
regulations and taxes of any applicable jurisdiction other than the United
States or a political subdivision thereof.
3.6        Inconsistent Terms. In the event of a conflict between the terms of
the Plan, the terms of the Management Investor Rights Agreement and the terms of
any Grant Agreement, the terms of the Grant Agreement shall govern the Grants,
except as otherwise expressly provided herein or therein. In the event of a
conflict between the terms of the Plan and the Management Investor Rights
Agreement, the terms of the Plan shall govern except as otherwise expressly
provided herein or therein.
3.7        Shares Subject to the Plan. Subject to Section 7.6 hereof, the
aggregate number of Shares which may be issued or transferred pursuant to Grants
under the Plan is 38,680.39 Shares. No Participant may receive Grants under the
Plan with respect to more than 5,000 Shares during any calendar year. To the
extent all or a portion of Grant terminates, expires, is forfeited or is
canceled or such Grant or portion thereof is settled for cash (in whole or in
part), the Shares subject to such Grant or portion thereof, shall, to the extent
of such termination, expiration, forfeiture, cancellation or cash settlement,
again be available for future Grants under the Plan. To the extent that any
share of Restricted Stock granted under the Plan is repurchased or forfeited,
the Shares covered by such Grant shall again be available for future Grants
under the Plan. Further, the following Shares shall be added to the Shares
authorized for Grant under the Plan and will be available for future Grants: (a)
Shares tendered by a Participant or withheld by the Company in payment of the
Exercise Price or purchase price of a Grant; and (b) Shares tendered by a
Participant or withheld by the Company to satisfy any tax withholding obligation
with respect to a Grant.
3.8        Plan Term. The Committee shall not make any Grants under this Plan on
or after the tenth anniversary of the Effective Date. All Grants which remain
outstanding after such date shall continue to be governed by the Plan.
4.        Options
Subject to adjustment as provided in Section 7.6 hereof and Section 8.10.2, the
Committee may grant to Participants Options to purchase Shares.
4.1     Exercise Price. The Exercise Price of any Option granted under the Plan
shall not be less than of the Fair Market Value of a Share on the Grant Date and
shall be specified in the Stock Option Grant Agreement.
4.2     Grant Date. The Grant Date of the Options shall be the date designated
by the Committee and specified in the Stock Option Grant Agreement as of the
date the Option is granted.
4.3     Vesting Date of Options.
4.3.1    Generally. Except as otherwise provided in a Stock Option Grant
Agreement, each Option granted pursuant to this Plan shall vest with respect to
20% of such Option on each of the first five anniversaries of the Grant Date of
such Option, until 100% of such Option is fully vested and exercisable, subject
in all cases to the Participant’s continued Employment through the applicable
Vesting Date.
4.3.2. Accelerated Vesting of a Portion of the Option on Death and Disability.
Upon the termination of a Participant’s Employment due to the Participant’s
death or Disability, the portion of the Options held by such Participant that
would have vested on the anniversary of the Grant Date of such Option that
immediately follows the date of termination will become vested and exercisable
on such termination of Employment.
4.3.3 Accelerated Vesting on a Qualifying Termination. In the event that a
Participant’s Employment is terminated as a result of a Qualifying Termination,
100% of the then outstanding Options held by the Participant shall immediately
vest and become exercisable as of such Qualifying Termination.
4.4     Rights as Stockholders. The Participants shall not have any rights as
Stockholders with respect to any Shares covered by or relating to the Options
granted pursuant to the Plan until the date the Participants become the
registered owners of such Shares. Except as otherwise expressly provided in
Sections 7.5 and 7.6 hereof, no adjustment to the Options shall be made for
dividends or other rights for which the record date occurs prior to the
effective date such stock is registered.
4.5     Expiration of Options. With respect to each Participant, such
Participant’s Option(s), or portion thereof, which have not become vested and
exercisable shall expire on the date such Participant’s Employment is terminated
for any reason unless otherwise specified herein or in the Stock Option Grant
Agreement. With respect to each Participant, each Participant’s Option(s), or
any portion thereof, which have become exercisable on or before the date such
Participant’s Employment is terminated (or that become exercisable as a result
of such termination) shall, unless otherwise provided in the Participant’s Stock
Option Grant Agreement, expire on the earliest of (a) the commencement of
business on the date the Participant’s Employment is terminated for Cause; (b)
one year following the termination of the Participant’s Employment by reason of
the Participant’s death; (c) 180 days following the termination of the
Participant’s Employment by reason of the Participant’s Disability or
Retirement; (d) 120 days after the date the Participant’s Employment is
terminated (i) by the Company for any reason other than Cause, death or
Disability or (ii) by the Participant for Good Reason; (e) 60 days following the
termination of the Participant’s Employment by the Participant without Good
Reason; or (f) the 10th anniversary of the Grant Date for such Option(s).
Notwithstanding the foregoing, all Options, whether vested or unvested that have
not expired sooner, shall expire on the 10th anniversary of the Grant Date. In
addition, all vested and unvested Options will terminate immediately (and sooner
than set forth above) (a) on the commencement of business on the date the
Participant’s Employment is terminated for Cause, (b) with respect to a
Participant who voluntarily terminates Employment with the Company and its
Affiliates without Good Reason, on the commencement of business on the date the
Participant joins a Competitor and (c) with respect to a Participant with an
effective employment or severance agreement with the Company or an Affiliate
containing any restriction on competing with the Company or its Affiliates who
voluntarily terminates Employment with the Company and its Affiliates, on the
commencement of business on the date the Participant joins a Competitor. Any
Option, or portion thereof, that has become exercisable by a Permitted
Transferee on account of the death of a Participant shall expire one year after
the date such deceased Participant’s Employment terminated by reason of death,
unless otherwise provided in the Participant’s Stock Option Grant Agreement, and
any Option or portion thereof that has been transferred to a Permitted
Transferee during the lifetime of a Participant shall expire in connection with
the Participant’s termination of Employment at the time set forth under this
Section 4.5 as if the Option were held directly by the Participant, unless
otherwise provided in the Participant’s Stock Option Grant Agreement.
Notwithstanding the foregoing, the Committee may specify in the Stock Option
Grant Agreement a different expiration date or period (not to exceed 10 years
from the Grant Date) for any Option granted hereunder, and such expiration date
or period shall supersede the foregoing expiration period.
4.6     Exercise of Options. A Participant (or his or her Permitted Transferee,
guardian or legal representative, if applicable) may exercise any or all of the
Options that are vested and exercisable by serving an Exercise Notice on the
Company as provided in Section 4.7 hereto.
4.7     Method of Exercise. The Option shall be exercised by delivery of written
notice to the Company’s principal office (the “Exercise Notice”), to the
attention of its Secretary, no less than five business days in advance of the
effective date of the proposed exercise (the “Exercise Date”). Such notice shall
(a) specify the number of Shares with respect to which the Option is being
exercised, the Grant Date of such Option and the Exercise Date, (b) be signed by
the Participant (or his or her Permitted Transferee, guardian or legal
representative, if applicable), (c) prior to the occurrence of an Initial Public
Offering, indicate in writing that the Participant agrees to be bound by the
Management Investor Rights Agreement, and (d) if the Option is being exercised
by the Participant’s Permitted Transferee(s), such Permitted Transferee(s) shall
indicate in writing that they agree to and shall be bound by the Plan and Stock
Option Grant Agreement as if they had been original signatories thereto (as
provided in Section 7.2 hereof) and, prior to the occurrence of an Initial
Public Offering, by the Management Investor Rights Agreement. The Exercise
Notice shall include payment in cash for an amount equal to the Exercise Price
multiplied by the number of Shares specified in such Exercise Notice or any
method otherwise approved by the Committee. In addition, the Participant shall
be responsible for the payment of applicable withholding and other taxes in cash
(or Shares if approved by the Committee) that may become due as a result of the
exercise of such Option. The Committee may, in its sole discretion, permit the
person exercising an Option to make the above-described payments in forms other
than cash. In addition, the Company will permit such Participant (or his or her
Permitted Transferee, guardian or legal representative, if applicable) (as
permitted under the Management Investor Rights Agreement, if applicable) or,
with the consent of the Committee, a reduction in the number of Shares otherwise
deliverable pursuant to the Option, to exercise all or any portion of his or her
then-exercisable Option through cashless exercise (to satisfy the Exercise Price
but not any applicable withholding taxes, unless the Participant’s Employment
terminates due to his death or Disability or is terminated by the Company
without Cause or by the Participant for Good Reason, in which case the
Participant may use cashless exercise (as permitted under the Management
Investor Rights Agreement, if applicable) or, with the consent of the Committee,
a reduction in the number of Shares otherwise deliverable pursuant to the
Option, to satisfy the minimum amount of withholding taxes due on exercise), but
only to the extent such right or the utilization of such right would not cause
the Option to be subject to Section 409A of the Code. The partial exercise of
the Option, alone, shall not cause the expiration, termination or cancellation
of the remaining Option.
5.
        Restricted Stock

Subject to adjustment as provided in Section 7.6 hereof, the Committee may grant
to Participants Restricted Stock. The Committee shall determine the terms and
conditions, including the restrictions applicable to each grant of Restricted
Stock, which terms and conditions shall not be inconsistent with the Plan, and
may impose such conditions on the issuance of such Restricted Stock as it deems
appropriate.
5.1     Grant Date. The Grant Date of the Restricted Stock shall be the date
designated by the Committee and specified in the Restricted Stock Grant
Agreement as of the date the Restricted Stock is granted.
5.2     Purchase Price. The Committee shall establish the purchase price, if
any, and form of payment for Restricted Stock; provided, however, that if a
purchase price is charged, such purchase price shall be no less than the par
value, if any, of the Shares to be purchased, unless otherwise permitted by
applicable law. In all cases, legal consideration shall be required for each
issuance of Restricted Stock.
5.3     Rights as Stockholders. Subject to Section 5.4, upon issuance of
Restricted Stock, the Participant shall have, unless otherwise provided by the
Committee, all the rights of a Stockholder with respect to said Shares, subject
to the restrictions in the Restricted Stock Grant Agreement, including the right
to receive all dividends and other distributions paid or made with respect to
the Shares; provided, however, that, in the sole discretion of the Committee,
any extraordinary distributions with respect to the Shares shall be subject to
the restrictions set forth in Section 5.4.
5.4     Restrictions. All shares of Restricted Stock (including any Shares,
other securities or other property received by Participants thereof with respect
to shares of Restricted Stock as a result of stock dividends, stock splits or
any other form of recapitalization) shall, in the terms of the Restricted Stock
Grant Agreement, be subject to such restrictions and vesting requirements as the
Committee shall provide. Such restrictions may include, without limitation,
restrictions concerning voting rights and transferability and such restrictions
may lapse separately or in combination at such times and pursuant to such
circumstances or based on such criteria as selected by the Committee, including,
without limitation, criteria based on the Participant’s duration of Employment
with the Company, Company performance, individual performance or other criteria
selected by the Committee. Restricted Stock may not be sold or encumbered until
all restrictions are terminated or expire.
5.5     Vesting Date of Restricted Stock
5.5.1     Accelerated Vesting on Death and Disability. Except as otherwise
provided in the Restricted Stock Grant Agreement, upon the termination of a
Participant’s Employment due to the Participant’s death or Disability, the
portion of the Restricted Stock held by such Participant as to which any and all
of the restrictions imposed by the terms of the Restricted Stock Grant Agreement
would have lapsed on the anniversary of the Grant Date of such Restricted Stock
that immediately follows the date of termination shall lapse and such Restricted
Stock shall vest on such termination of Employment.
5.5.2     Accelerated Vesting on a Qualifying Termination. Except as otherwise
provided in the Restricted Stock Grant Agreement, in the event that a
Participant’s Employment is terminated as a result of a Qualifying Termination,
any or all of the restrictions imposed by the terms of the Restricted Stock
Grant Agreement shall lapse with respect to 100% of the then outstanding
Restricted Stock held by the Participant and such Restricted Stock shall vest as
of such Qualifying Termination.
5.6     Repurchase or Forfeiture of Restricted Stock. Except as otherwise
determined by the Committee at the time of the grant of Restricted Stock or
thereafter, if no price was paid by the Participant for the Restricted Stock,
upon a termination of a Participant’s Employment during the applicable
restriction period, the Participant’s rights in unvested Restricted Stock then
subject to restrictions shall lapse, and such Restricted Stock shall be
surrendered to the Company and cancelled without consideration. If a price was
paid by the Participant for the Restricted Stock, upon a termination of
Participant’s Employment during the applicable restriction period, the Company
shall have the right to repurchase from the Participant the unvested Restricted
Stock then subject to restrictions at a cash price per share equal to the price
paid by the Participant for such Restricted Stock or such other amount as may be
specified in the Restricted Stock Grant Agreement. Notwithstanding the
foregoing, the Committee, in its sole discretion, may provide that upon certain
events, including a Change in Control, the Participant’s death, Retirement or
Disability or any other specified termination of a Participant’s Employment or
any other event, the Participant’s rights in unvested Restricted Stock shall not
lapse, such Restricted Stock shall vest and, if applicable, the Company shall
not have a right of repurchase and/or such Shares shall not be subject to
forfeiture.
5.7     Certificates for Restricted Stock. Restricted Stock granted pursuant to
the Plan may be evidenced in such manner as the Committee shall determine.
Certificates or book entries evidencing shares of Restricted Stock shall include
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock. The Company, in its sole discretion, may
(a) retain physical possession of any stock certificate evidencing shares of
Restricted Stock until the restrictions thereon shall have lapsed and/or (b)
require that the stock certificates evidencing shares of Restricted Stock be
held in custody by a designated escrow agent (which may but need not be the
Company) until the restrictions thereon shall have lapsed, and that the
Participant deliver a stock power, endorsed in blank, relating to such
Restricted Stock.
5.8     Section 83(b) Election. If a Participant makes an election under Section
83(b) of the Code to be taxed with respect to the Restricted Stock as of the
date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Participant would otherwise be taxable under Section 83(a) of the
Code, the Participant shall be required to deliver a copy of such election to
the Company promptly after filing such election with the Internal Revenue
Service along with proof of the timely filing thereof with the Internal Revenue
Service.
6.
        Restricted Stock Units

Subject to adjustment as provided in Section 7.6 hereof, the Committee may grant
to Participants Restricted Stock Units. The Committee shall determine the terms
and conditions, including the restrictions applicable to each grant of
Restricted Stock Units, which terms and conditions shall not be inconsistent
with the Plan, and may impose such conditions on the issuance of such Restricted
Stock Units as it deems appropriate.
ARTICLE 1.

1.1    Purchase Price. The Committee shall establish the purchase price, if any,
and form of payment for Restricted Stock Units; provided, however, that if a
purchase price is charged, such purchase price shall be no less than the par
value, if any, of the Shares to be purchased, unless otherwise permitted by
applicable law. In all cases, legal consideration shall be required for each
issuance of Restricted Stock Unit.
1.2    Vesting of Restricted Stock Units.
6.3.1    Vesting. At the time of grant, the Committee shall specify the date or
dates on which the Restricted Stock Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate, including, without limitation, vesting based upon the Participant’s
duration of Employment with the Company or any Affiliate, one or more
performance criteria, Company performance, individual performance or other
specific criteria, in each case on a specified date or dates or over any period
or periods, as determined by the Committee.
6.3.2     Accelerated Vesting on Death and Disability. Except as otherwise
provided in the Restricted Stock Unit Grant Agreement, upon the termination of a
Participant’s Employment due to the Participant’s death or Disability, the
portion of the Restricted Stock Units held by such Participant that would have
vested on the anniversary of the Grant Date of such Restricted Stock Units that
immediately follows the date of termination shall lapse and such Restricted
Stock Units shall vest on such termination of Employment.
6.3.3     Accelerated Vesting on a Qualifying Termination. Except as otherwise
provided in the Restricted Stock Unit Grant Agreement, in the event that a
Participant’s Employment is terminated as a result of a Qualifying Termination,
any or all of the restrictions imposed by the terms of the Restricted Stock Unit
Grant Agreement shall lapse with respect to 100% of the then outstanding
Restricted Stock Units held by the Participant and such Restricted Stock Units
shall vest as of such Qualifying Termination.
1.3    Payment. At the time of grant, the Committee shall specify the settlement
or payment date applicable to each Grant of Restricted Stock Units which shall
be no earlier than the vesting date or dates of the Grant and may be determined
at the election of the Participant (if permitted by the applicable Restricted
Stock Unit Grant Agreement); provided, however, that, except as otherwise
expressly set forth in an applicable Restricted Stock Unit Grant Agreement, and
subject to compliance with Section 409A of the Code, in no event shall the
payment date relating to each Restricted Stock Unit occur following the later of
(a) the 15th day of the third month following the end of calendar year in which
the applicable portion of the Restricted Stock Unit vests; or (b) the 15th day
of the third month following the end of the Company’s fiscal year in which the
applicable portion of the Restricted Stock Unit vests. In the event the
settlement or payment date of a Grant of Restricted Stock Units will occur later
than the dates set forth in clause (a) and (b) above, the Restricted Stock Units
shall be subject to compliance with Section 409A of the Code and the provisions
of Section 8.10 shall apply to such Grant. On the payment date, the Company
shall transfer to the Participant one unrestricted, fully transferable Share for
each Restricted Stock Unit scheduled to be paid out on such date and not
previously forfeited, or in the sole discretion of the Committee, an amount in
cash equal to the Fair Market Value of such Shares on the payment date or a
combination of cash and Shares as determined by the Committee.
1.4    No Rights as a Stockholder. Unless otherwise determined by the Committee,
a Participant holding Restricted Stock Units shall possess no incidents of
ownership with respect to the Shares represented by such Restricted Stock Units,
unless and until such Shares are transferred to the Participant pursuant to the
terms of this Plan and the Restricted Stock Unit Grant Agreement.
7.        Additional Terms of Grants
7.1        Limitation on Transfer. Each Grant granted to a Participant shall be
exercisable only by or vest only in such Participant, except that a Participant
may assign or transfer his or her rights with respect to any or all of the
Grants held by such Participant to: (a) such Participant’s beneficiaries or
estate upon the death of the Participant (by will, by the laws of descent and
distribution or otherwise) and (b) subject to the prior written consent of the
Committee, not to be unreasonably withheld, and compliance with all applicable
tax, securities and other laws, any trust or custodianship created by the
Participant for estate planning purposes, the beneficiaries of which may include
only the Participant or the Participant’s family members (as defined in Form
S-8) (each of (a) and (b), a “Permitted Transferee”). Notwithstanding anything
to the contrary herein, in no case shall a transfer be made to a Competitor and
any such purported transfer shall be void.
7.2        Condition Precedent to Transfer of Any Option or Share of Restricted
Stock. It shall be a condition precedent to any Transfer of any Grant by any
Participant that the Transferee shall agree prior to the Transfer in writing
with the Company to be bound by the terms of the Plan, the Grant Agreement and
the Management Investor Rights Agreement as if he, she or it had been an
original signatory thereto, except that any provisions of the Plan based on the
Employment (or termination thereof) of the original Participant shall continue
to be based on the Employment (or termination thereof) of the original
Participant.
7.3        Effect of Void Transfers. In the event of any purported Transfer of
any Grant in violation of the provisions of the Plan, such purported Transfer
shall, to the extent permitted by applicable law, be void and of no effect.
7.4        Management Investor Rights Agreement. Subject to Section 3.4 herein,
upon the exercise of the Options in accordance with Section 4.7, and/or upon the
lapse or termination of any and all restrictions applicable to Restricted Stock
described in Section 5.4, and/or upon the settlement of Restricted Stock Units
for Shares in accordance with Section 6.4, prior to the occurrence of an Initial
Public Offering, no Shares shall be issued to or recorded in the name of any
Participant until such Participant agrees to be bound by and executes the
Management Investor Rights Agreement and any Grant Agreement.
7.5        Amendment of Terms of Options and Restricted Stock. The Committee
may, in its sole discretion, amend the Plan or terms of any Grant, provided,
however, that any such amendment shall not impair or adversely affect a
Participant’s existing rights under the Plan or such Grant without such
Participant’s written consent.
7.6        Adjustment Upon Changes in Shares.
7.6.1        Increase or Decrease in Issued Shares Without Consideration.
Subject to any required action by the Stockholders of the Company, in the event
of any increase or decrease in the number of issued Shares resulting from a
subdivision or consolidation of Shares, or any other increase or decrease in the
number of such Shares effected without receipt of consideration by the Company,
the Committee shall make such equitable adjustments to prevent the enlargement
or dilution of rights with respect to the number of Shares subject to
outstanding Grants under this Plan, the Exercise Price per Share or purchase
price per Share of outstanding Grants under this Plan and the number of
outstanding shares of Restricted Stock.
7.6.2        Certain Mergers. Subject to any required action by the Stockholders
of the Company, in the event that the Company shall be the surviving corporation
in any merger or consolidation (except a merger or consolidation as a result of
which the holders of Shares receive securities of another corporation), the
Options and Restricted Stock Units outstanding on the date of such merger or
consolidation shall pertain to and apply to the securities that a holder of the
number of Shares subject to any such Option and Restricted Stock Units would
have received in such merger or consolidation and the restrictions on shares of
Restricted Stock held by Participant on the date of such merger or consolidation
shall pertain to and apply to the securities that such Participant would have
received in such merger or consolidation (it being understood that if, in
connection with such transaction, the Stockholders of the Company retain their
Shares and are not entitled to any additional or other consideration, the Grants
outstanding under the Plan shall not be affected by such transaction).
7.6.3        Certain Other Transactions. Except as otherwise provided in a
Participant’s Grant Agreement, in the event of (a) a dissolution or liquidation
of the Company, (b) a sale of all or substantially all of the Company’s assets,
(c) a merger or consolidation involving the Company in which the Company is not
the surviving corporation or (d) a merger or consolidation involving the Company
in which the Company is the surviving corporation but the holders of Shares
receive securities of another corporation and/or other property, including cash,
the Committee shall, in its good faith discretion, (i) have the power to provide
for the exchange of each Option, Restricted Stock Unit and/or share of
Restricted Stock outstanding immediately prior to such event (whether or not
then exercisable) for a share of restricted stock and/or an option and/or a
restricted stock unit on some or all of the property for which the shares of
Restricted Stock and/or Shares underlying such Options and Restricted Stock
Units are exchanged and, incident thereto, make an equitable adjustment, as
determined by the Committee, in the Exercise Price of the Options, or the number
or kind of securities or amount of property subject to the Options or Restricted
Stock Units and/or received for shares Restricted Stock, or (ii) if appropriate,
cancel, effective immediately prior to such event, any outstanding Grant
(whether or not exercisable or vested) and in full consideration of such
cancellation pay to the Participant an amount in cash, with respect to each
share of Restricted Stock and each such cancelled Restricted Stock Unit, equal
to the value, as determined by the Committee in its sole discretion, of
securities and/or property (including cash) received by such holders of Shares
as a result of such event and with respect to each Share underlying such
cancelled Option, equal to the excess, if any, of (A) the value, as determined
by the Committee in its sole discretion of securities and/or property (including
cash) received by such holders of Shares as a result of such event over (B) the
Exercise Price, as the Committee may consider appropriate to prevent dilution or
enlargement of rights.
7.6.4        Other Changes. In the event of any extraordinary dividend in
respect of Shares or change in the capitalization of the Company or a corporate
change other than those specifically referred to in Sections 7.6.1 through 7.6.3
hereof, or in the event of an initial public offering for the securities of any
Affiliate, the Board or the Committee shall, in its good faith discretion, make
such substitutions or adjustments in the number and kind of shares or securities
or other property subject to Grants outstanding on the date on which such change
occurs and in the per-share Exercise Price of each Option, as the Board or the
Committee may consider appropriate, to prevent dilution or enlargement of
rights. In such event, references to Shares herein shall be deemed to be
references to such other kind of shares or securities subject to Grants
hereunder.
7.6.5        Tax Requirements. No adjustment or change to the Grants or Shares
pursuant to this Section 7 shall be made which would cause a Grant to fail to be
exempt from or comply with Section 409A of the Code and any guidance issued
thereunder.
7.7        No Other Rights. Except as expressly provided in the Plan or the
Grant Agreements evidencing the Grants, the Participants shall not have any
rights as a holder of Grants by reason of (a) any subdivision or consolidation
of Shares or any other securities of any class, (b) the payment of any
distribution, any increase or decrease in the number of Shares, or (c) any
dissolution, liquidation, merger or consolidation of the Company or any other
corporation. Except as expressly provided in the Plan or the Grant Agreements
evidencing the Grants, no issuance by the Company of Shares or shares of common
stock or shares of any class, or securities convertible into Shares or shares of
common stock or shares of any class, shall affect, and no adjustment by reason
thereof shall be made with respect to, the number of Shares subject to the
Grants, the Exercise Price of Options, the purchase price of any Grant or the
number of shares of Restricted Stock.
7.8        Tax Withholding. The Company or any Affiliate shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company, an amount sufficient to satisfy federal, state, local and
foreign taxes (including the Participant’s FICA, employment tax or other social
security contribution obligation) required by law to be withheld with respect to
any taxable event concerning a Participant arising as a result of the Plan. The
Committee, in its sole discretion and in satisfaction of the foregoing
requirement, may withhold, or allow a Participant to elect to have the Company
withhold, Shares otherwise issuable under a Grant (or allow the surrender of
Shares). The number of Shares which may be so withheld or surrendered shall be
limited to the number of Shares which have a fair market value on the date of
withholding, surrender or repurchase equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such supplemental taxable income. The Committee shall determine the fair market
value of the Shares, consistent with applicable provisions of the Code, for tax
withholding obligations due in connection with a cashless Option exercise
involving the sale of Shares to pay the Option Exercise Price or any other tax
withholding obligation.
8.        Miscellaneous
8.1        No Special Employment Rights. Nothing contained in the Plan shall
confer upon the Participants any right with respect to the continuation of their
Employment or interfere in any way with the right of the Company or an
Affiliate, subject to the terms of any separate Employment agreements to the
contrary, at any time to terminate such Employment or to increase or decrease
the compensation of the Participants from the rate in existence at the time of
the grant of any Grant.
8.2        No Obligation to Exercise. The Grant to the Participants of the
Options shall impose no obligation upon the Participants to exercise such
Options.
8.3        Restrictions on Shares. The rights and obligations of the
Participants with respect to the Shares obtained through the exercise, vesting
or settlement of any Grant provided in the Plan shall be governed by the terms
and conditions of the Management Investor Rights Agreement, including the call
and repurchase rights (and applicable pricing) set forth therein.
8.4        Notices. Each notice and other communication hereunder shall be in
writing and shall be given and shall be deemed to have been duly given on the
date it is delivered in person, on the next business day if delivered by
overnight mail or other reputable overnight courier, or the third business day
if sent by registered mail, return receipt requested, to the parties as follows:
If to the Participant:
To the most recent address shown on records of the Company or its Affiliate.
If to the Company:
Caesars Interactive Entertainment, Inc.
One Caesars Palace Drive
Las Vegas, NV 89109
Attention: General Counsel
Facsimile: (702) 494-4323
With a copy to:
Caesars Acquisition Company
One Caesars Palace Drive
Las Vegas, NV 89109
Attention: General Counsel
Facsimile: (702) 494-4323
or to such other address as any party may have furnished to the other in writing
in accordance herewith.
8.5        Compliance with Code Section 162(m). In the event the Company becomes
a “publicly-held corporation” as defined in Section 162(m)(2) of the Code, the
Company may establish a committee of outside directors meeting the requirements
of Section 162(m)(2) of the Code to (a) approve Grants that might reasonably be
anticipated to result in the payment of employee remuneration that would
otherwise exceed the limit on employee remuneration deductible for income tax
purposes by the Company pursuant to Section 162(m) of the Code; and (b)
administer the Plan. In such event, the powers reserved to the Committee in the
Plan shall be exercised by such committee. In addition, Grants granted under the
Plan may be granted upon satisfaction of the conditions to such grants provided
pursuant to Section 162(m) of the Code and any Treasury Regulations promulgated
thereunder.
8.6        Descriptive Headings. The headings in the Plan are for convenience of
reference only and shall not limit or otherwise affect the meaning of the terms
contained herein.
8.7        Severability. In the event that any one or more of the provisions,
subdivisions, words, clauses, phrases or sentences contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, subdivision, word, clause, phrase or
sentence in every other respect and of the remaining provisions, subdivisions,
words, clauses, phrases or sentences hereof shall not in any way be impaired, it
being intended that all rights, powers and privileges of the Company and
Participants shall be enforceable to the fullest extent permitted by law.
8.8        Governing Law. The Plan shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to the provisions governing conflict of laws.
8.9        Binding Effect. This Plan shall be binding upon and inure to the
benefit of the successors in interest of the Company.
8.10        Section 409A.
8.10.1    To the extent that the Committee determines that any Award granted
under the Plan is subject to Section 409A of the Code, the Award Agreement
evidencing such Award shall incorporate the terms and conditions required by
Section 409A of the Code. To the extent applicable, the Plan and any Award
Agreements shall be interpreted in accordance with Section 409A of the Code and
Treasury Regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. Notwithstanding any provision of the Plan to
the contrary, in the event that following the Effective Date the Committee
determines that any Award may be subject to Section 409A of the Code and related
Treasury Regulations, the Committee may adopt such amendments to the Plan and
the applicable Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Committee determines are necessary or appropriate to (a)
exempt the Award from Section 409A of the Code and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (b) comply with
the requirements of Section 409A of the Code and related Treasury Regulations
and thereby avoid the application of any penalty taxes under such Section.
8.10.2        Notwithstanding anything to the contrary contained in the Plan, no
person who is an employee of CEC or one of its controlled subsidiaries shall be
eligible to receive Awards under the Plan unless he or she is providing direct
services to the Company or any Affiliate on the date of grant of such Award
within the meaning of Treasury Regulation Section 1.409A-1(b)(5)(iii)(E).
8.10.3        For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
each payment that a Participant may be eligible to receive under this this Plan
or any Award shall be treated as a separate and distinct payment.
8.10.4        Neither the time nor form of distribution, payment or settlement
with respect to an Award that is subject to Section 409A of the Code may be
changed, except as may be permitted by the Committee in accordance with the
Plan, the applicable Award Agreement and Section 409A of the Code and the
Treasury Regulations thereunder. No payment under an Award that is subject to
Section 409A of the Code shall be made at a time earlier than that provided for
in this Agreement unless such payment is (a) an acceleration of payment
permitted to be made under Treasury Regulation Section 1.409A-3(j)(4) or (b) a
payment that would otherwise not be subject to additional taxes and interest
under Section 409A.
8.10.5        If a Participant is a “specified employee” (as determined in
accordance with Section 409A(a)(2)(B)(i) of the Code and Treasury Regulation
Section 1.409A-1(i)) on the date of his or her “separation from service” (as
defined in Treasury Regulations Section 1.409A-1(h)), the payment, distribution
or settlement of any Award granted to such Participant that is subject to
Section 409A of the Code upon and as a result of such separation from service
shall be delayed to the extent necessary to avoid a prohibited distribution
under Section 409A(2)(B)(i) of the Code, and the Shares or cash or other
securities to be provided upon payment, distribution or settlement of any such
Award shall be distributed to the Participant on the earlier of (a) the
expiration of the six-month period measured from the date of the Participant’s
separation from service, (b) the date of the Participant’s death, or (c) such
earlier date as is permitted under Section 409A of the Code and the Treasury
Regulations thereunder.



